
	
		I
		111th CONGRESS
		1st Session
		H. R. 3717
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Tiahrt introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to require a
		  provider of a commercial mobile service or an IP-enabled voice service to
		  provide call location information concerning the user of such a service to law
		  enforcement agencies in order to respond to a call for emergency services or in
		  an emergency situation that involves the risk of death or serious physical
		  harm.
	
	
		1.Short titleThis Act may be cited as the
			 Kelsey Smith
			 Act.
		2.Required disclosure of
			 call location informationTitle II of the Communications Act of 1934
			 (47 U.S.C. 201) is amended by inserting after section 222 the following new
			 section:
			
				222A.Required
				disclosure of call location information
					(a)In
				generalNotwithstanding
				section 222, at the request of a law enforcement agency, a telecommunications
				carrier shall provide call location information concerning the user of a
				commercial mobile service (as such term is defined in section 332(d)) or the
				telecommunication device of the user of an IP-enabled voice service (as such
				term is defined in section 7 of the Wireless Communications and Public Safety
				Act of 1999 (47 U.S.C. 615b)) to a public safety answering point, emergency
				medical service provider or emergency dispatch provider, public safety, fire
				service, or law enforcement official, or hospital emergency or trauma care
				facility, in order to respond to the user’s call for emergency services or to
				respond to an emergency situation that involves the risk of death or serious
				physical harm.
					(b)Hold
				harmlessNo cause of action shall lie in any court against any
				provider of a commercial mobile service or an IP-enabled voice service, its
				officers, employees, or agents for providing call location information under
				subsection (a) while acting in good faith and in accordance with this section
				and any regulations promulgated pursuant to this section.
					(c)DefinitionsFor
				the purpose of this section, the terms customer proprietary network
				information, public safety answering point, and
				emergency services have the meanings for such terms as defined in
				section 222.
					.
		
